Citation Nr: 0944808	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss for the period prior to August 13, 
2009, to include on an extraschedular rating.

2.  Entitlement to a compensable rating for bilateral hearing 
loss for the period beginning August 13, 2009.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which granted entitlement to 
service connection for bilateral hearing loss and assigned an 
initial noncompensable (0 percent) rating, effective January 
18, 2006.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized the 
issues on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).

In July 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  The Veteran 
also testified before a Decision Review Officer (DRO) at the 
RO in August 2007.  Transcripts of both hearings are of 
record.

In July 2009, the Veteran withdrew his appeal with respect to 
the issues of entitlement to service connection for headaches 
and a nasal condition.  Therefore, these issues are not 
before the Board.  See 38 C.F.R. § 20.204 (2009).

In August 2009, subsequent to issuance of the November 2008 
supplemental statement of the case (SSOC), the Veteran 
submitted medical evidence pertinent to the claims on appeal.  
Initial consideration of this evidence by the RO was waived 
by the Veteran in a document received at his July 2009 
hearing.  Thus, the Board will consider the claims on the 
merits.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss for the period prior to August 13, 
2009, to include on an extraschedular rating, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the period beginning August 13, 2009, the Veteran's 
bilateral hearing loss has been manifested by Level IV 
hearing in both ears.


CONCLUSION OF LAW

For the period beginning August 13, 2009, the schedular 
criteria for an initial 10 percent rating, but not higher, 
for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7,4.85, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal on the matter decided herein 
given the favorable nature of the Board's decision.  

This is so because, the Veteran testified during his July 
2009 hearing that the grant of a 10 percent rating for 
bilateral hearing loss would satisfy his appeal.  A claimant 
is generally presumed to be seeking the maximum evaluation 
available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
However, a claimant can choose to limit the appeal to a claim 
for less than the maximum rating.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994); cf. AB v. Brown, 6 Vet. App. 35 (1993).  Thus, 
the Board will limit its consideration to whether a 10 
percent rating is warranted for the Veteran's bilateral 
hearing loss.  

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected. Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and 
(d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Upon audiological examination at the West Haven, Connecticut, 
VA Medical Center (VAMC) in August 2009, the Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
60
65
LEFT
15
30
35
70
85

Speech audiometry revealed speech recognition ability of 72 
percent and 80 percent in the right ear and 76 percent and 84 
percent in the left ear.  

In this case, the August 2009 VA examination results do not 
reveal puretone thresholds meeting the definition of an 
exceptional pattern of hearing impairment for either ear 
under 38 C.F.R. § 4.86.

With respect to the right ear, the Veteran's puretone 
threshold average at the August 2009 VA examination was 42.5 
decibels with speech recognition scores of 72 and 80 percent.  
Although multiple speech recognition scores were reported, 
the Board will resolve reasonable doubt in the Veteran's 
favor and use the lower of the two speech recognition scores.  
The Veteran's right ear hearing impairment therefore 
translates to Level IV hearing using Table VI.  

With respect to the left ear, the puretone threshold average 
at the August 2009 VA examination was 55 decibels with speech 
recognition scores of 76 and 84 percent.  Again, the Board 
will use the lower speech recognition score when determining 
the Veteran's hearing impairment.  Thus, the left ear hearing 
impairment also translates to Level IV hearing using Table 
VI.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that adequate audiological examinations, in 
addition to dictating objective test results, must fully 
describe the functional effects caused by a hearing 
disability in the examination report.  While the Court's 
holding in Martinak was limited to the results of a VA 
audiological compensation and pension examination, it is 
clear that functional loss is a factor in the determination 
of a claim for an increased rating for hearing loss.  The 
Veteran described the functional effects of his hearing loss 
during his August 2007 and July 2009 hearings, when he 
testified that his disability made it more difficult to hear 
women's voices than men's voices, both in social and work 
situations, and to hear particular letters like "s" and 
"t" (which are more noticeable in the higher frequencies 
above 4000 Hertz).  It also affected his enjoyment of music 
and television.  Thus, the Board finds the August 2009 VA 
examination, in conjunction with the Veteran's testimony and 
submissions, is adequate for rating purposes under the 
Court's holding in Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Thus, the Veteran has manifested Level IV hearing impairment 
in both ears, which warrants a 10 percent evaluation under 
the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Accordingly, an increased rating of 10 percent is 
warranted for the period beginning August 13, 2009. 

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to 
describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extraschedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135 (Fed. Cir. July 17, 2009).

The Veteran has alleged that the current Rating Schedule does 
not adequately rate his disability as his hearing loss is 
primarily manifested in the higher frequencies above 4000 
Hertz.  As noted above, VA only considers pure tone hearing 
thresholds at 4000 Hertz and below when calculating a 
veteran's level of hearing impairment.  See 38 C.F.R. § 
4.85(a) and (d).  In support of his contention, the Veteran 
has submitted graphs, tables, and articles from Internet 
sources and the American Academy of Otolaryngology, 
reflecting that other organizations consider higher frequency 
hearing loss when calculating disability levels. 

The Board has considered the evidence submitted by the 
Veteran, but finds that an extraschedular rating is not 
warranted for the period beginning August 13, 2009, as the 
rating criteria adequately describe the severity and symptoms 
of the Veteran's disability.  The August 2009 audiogram 
establishes that the Veteran manifests hearing loss in the 
frequencies considered by VA and the Board has determined 
that a compensable 10 percent rating is warranted for the 
Veteran's hearing loss for the period beginning August 13, 
2009.  While the Veteran contends that the Rating Schedule 
does not adequately rate his hearing impairment, he testified 
in August 2007 and July 2009 that his hearing loss did not 
require a hearing aid and its affect on his daily living 
primarily was limited to difficulty hearing women speak, 
having to play the television louder, and difficulty hearing 
high harmonies in music.  

The evidence also does not establish that the Veteran's 
disability manifests an exceptional or unusual disability 
picture, such as marked interference with employment or 
frequent periods of hospitalization.  The Veteran testified 
that his hearing loss only minimally affected his employment, 
and there is no evidence of, nor does the Veteran assert that 
he has required, hospitalization for his hearing impairment.  
Therefore, especially in light of the fact that he does not 
require a hearing aid and the minimal effect on his 
employment, the Board finds that the criteria for an 
extraschedular rating in this case are not met for the period 
beginning August 13, 2009, and referral for consideration of 
such a rating is not warranted. 

Unemployability

In May 2009, the Court held that a request for a total 
disability rating due to individual employability (TDIU) 
resulting from service-connected disability, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for a higher initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a 
rating for a disability, it is part of the claim for benefits 
for the underlying disability.  Id at 454.

The record is negative for evidence that the Veteran is 
unemployable due to his service-connected hearing loss.  In 
fact, he testified that he was working as an engineering 
consultant and his hearing loss only affected his work in 
that he had difficulty hearing women's voices during 
meetings.  Therefore, remand or referral of a claim for TDIU 
is not necessary as the Veteran has not alleged and the 
evidence of record does not reasonably raise the issue of 
unemployability due to the Veteran's hearing loss.


ORDER

An initial 10 percent rating for the Veteran's bilateral 
hearing loss, for the period beginning August 13, 2009, is 
granted, subject to the regulations governing payment of VA 
monetary benefits.


REMAND

The Board finds that the claim for an initial compensable 
rating for bilateral hearing loss should be remanded to allow 
for consideration of whether referral for an extraschedular 
rating for the period prior to August 13, 2009 is warranted.  
As noted above, an extraschedular rating may be provided when 
the schedular criteria are inadequate to evaluate the 
severity and symptoms of the claimant's disability.  See 38 
C.F.R. § 3.321(b)(1).  

The medical evidence of record, for the period prior to 
August 13, 2009, includes the results of a June 2006 VA 
audiological examination.  The results of the VA examination 
are consistent with Level I hearing in both ears, which would 
ordinarily warrant a noncompensable rating for hearing loss 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, 
during both hearings, the Veteran testified that his service-
connected hearing loss is manifested by symptoms and more 
severe impairment in the higher frequencies and was therefore 
not properly rated by the current criteria for evaluating 
hearing loss.  As the medical evidence does not support a 
compensable rating under the Rating Schedule and the record 
contains evidence that the Veteran's hearing loss may not be 
adequately rated by the applicable schedular criteria, the 
Board concludes that a remand is warranted for consideration 
of whether referral for an extraschedular rating is 
warranted. 

Therefore, the issue of entitlement to an initial compensable 
rating for bilateral hearing loss for the period prior to 
August 13, 2009, is remanded for the VA to consider whether 
referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1) for 
consideration of an extraschedular rating is needed.  This 
initial consideration by VA is essential prior to appellate 
review inasmuch as the Board is precluded from assigning an 
extraschedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (a claim for an 
extraschedular rating must be sent by the Board to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Consider whether referral for an 
extraschedular rating to the Director of 
VA's Compensation and Pension Service or 
Under Secretary for Benefits is warranted 
for the Veteran's service-connected 
hearing loss, for the period prior to 
August 13, 2009, in accordance with the 
provisions of 38 C.F.R. § 3.321(b)(1).

2.  Upon completion of the above 
requested development reconsider the 
Veteran's claim remaining on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
be afforded the appropriate opportunity 
to respond before returning the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


